Citation Nr: 0208650	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  01-06 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to extension of a temporary total disability 
evaluation on the basis of need for convalescence beyond June 
30, 2000, under 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted the veteran a temporary total disability rating 
from May 2, 2000, to July 1, 2000, pursuant to the provisions 
of 38 C.F.R. § 4.30, following surgery on his right ankle.

The Board notes that the veteran was afforded a Travel Board 
hearing before the undersigned at the RO in November 2001; a 
transcript is of record.


FINDINGS OF FACT

1.  Right lateral ankle stabilization surgery was performed 
on May 2, 2000, and a temporary total convalescence rating 
was assigned for the period from May 2, 2000, through June 
30, 2000.

2.  The evidence is in approximate balance as to whether an 
additional period of convalescence is shown by the medical 
evidence to have been necessitated by the veteran's 
postoperative condition, through July 31, 2000.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the criteria 
for an extension of a temporary total convalescence rating 
following right ankle surgery, through July 31, 2000, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.30 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to be 
afforded to claimants in substantiating their claims.  VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as amended 
at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The United States Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases which had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has recently held that only section 4 
of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  Bernklau v. Principi, No. 00-
7122 (Fed. Cir. May 20, 2002); See also Dyment v. Principi, 
No. 00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC, 
provided by the RO in June 2001, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  Likewise, it appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  


Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

II.  Applicable Law and Regulations

The regulation applicable to the present case, 38 C.F.R. § 
4.30 (2001), provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
under paragraph (a) (1), (2) or (3), set forth below, 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.

(a)  Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

(1) Surgery necessitating at least one month of 
convalescence

(2) Surgery with severe postoperative residuals such 
as incompletely healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or 
the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited)

(3) Immobilization by cast, without surgery, of one 
major joint or more.

*      *      *

(b)  A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

(1) Extensions of 1, 2 or 3 months beyond the initial 
3 months may be made under paragraph (a) (1), (2) or 
(3) of this section.

(2) Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made under 
paragraph (a) (2) or (3) of this section upon 
approval of the Adjudication Officer.

The Court of Appeals for Veterans Claims has held that 
notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 
(1995).  Furthermore, the Court has noted that the term 
"convalescence" does not necessarily entail in-home 
recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).


When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
is obliged to render its decision based on the evidence of 
record, and cannot substitute its own medical judgment.  
Harder v. Brown, 5 Vet. App. 183, 188 (1993); Futch v. 
Derwinski, 2 Vet. App. 204, 207 (1992).

III.  Factual Background

A review of the record demonstrates that the RO granted 
service connection for right ankle lateral tibiofibula 
dysfunction with instability, secondary to a service-
connected left ankle disability, in June 2000.  A 20 percent 
schedular disability evaluation was assigned at that time. 

On May 2, 2002, the veteran underwent right ankle surgery, 
specifically described as right lateral ankle stabilization, 
at a VA Medical Center (VAMC).  Following a brief period of 
monitoring , the veteran was discharged home with 
instructions to keep the right foot elevated and to ambulate 
with crutches.  

A progress note dated May 18, 2000, indicates that the 
veteran's ankle surgery required nylon sutures and a plaster 
posterior splint.  The note stated that the sutures were to 
be removed 2 weeks following surgery and that the veteran 
could be given a cam-walker boot.  He was advised to continue 
nonweightbearing with crutches for 5-6 weeks post-
operatively.  The veteran was seen for a follow up visit on 
May 23, 2000, at which time the sutures on the surgical site 
were intact and minimal dehiscence at the posterior aspect of 
the incision was shown.  At that time, the veteran was 
ambulating with the cam-walker, and he was advised to remain 
non-ambulatory as much as possible to allow proper healing.  
When seen on May 30, 2000, the sutures were removed.  At that 
time he was ambulating with his cam-walker boot.


In a progress noted dated June 14, 2000, the veteran reported 
that he was feeling good and wanted to go back to work.  He 
indicated that he was not having any problems.  A clinical 
assessment was made of a well-resolving surgical site, right 
ankle free, of infection.  It was noted that the dehiscence 
which was previously shown had healed and that the veteran 
had mild weakness of the foot evertors.  During that visit, 
the veteran was given written permission to return to work, 
the first two weeks on light duty, and then with full duty 
permitted.  

Private medical records reflect that, in June and July 2000, 
the veteran underwent physical therapy of the right ankle due 
to ligament laxity and complaints of pain.  A statement from 
the veteran's physical therapist dated in early July 2000 
states that the veteran complained of pain in the right lower 
leg, foot, and ankle and that he was receiving physical 
therapy for strengthening exercises of the peroneal muscles 
of the right lower leg.  The therapist noted that the veteran 
had been inconsistent in his treatment participation.  The 
final physical therapy report, dated on July 28, 2002, 
reflects that the veteran was to be discharged from physical 
therapy treatment, secondary to maximum potential being 
achieved.

A VA medical statement was issued in July 2000.  The doctor 
explained that the veteran underwent an ankle stabilization 
procedure on the right foot which required him to wear a cast 
for 2 months post surgery, and physical therapy to strengthen 
the ankle joint.

A VA examination of the joints was conducted in September 
2000.  At that time, it was noted that the veteran was 
wearing orthopedic inserts in both shoes and ankle braces on 
both ankles.  He complained of pain, stiffness, and weakness 
of the right ankle, and noted that its stability had improved 
since his March 2000 surgery.  Physical examination revealed 
a little puffiness.  Range-of-motion testing revealed 
dorsiflexion of 5 degrees and plantar flexion of 33 degrees.  
X-ray films were normal.  A diagnosis of bilateral ankle 
arthralgia was made. 


A VA medical record dated on October 10, 2000, revealed that 
the veteran reported that pain in his right ankle had 
decreased by 50 percent since he had been seen the previous 
month.  He had no new complaints of pain at that time, and 
asked for another ankle brace.  

A VA medical statement was offered in January 2001.  The 
doctor stated that the veteran required ankle repair surgery 
in early May 2000 and that post-surgical immobilization and 
follow up physical therapy had taken approximately 5 months.  
It was noted that the last examination of the veteran had 
been in October 2000, at which time his rehabilitation had 
been considered complete.  

The veteran provided testimony at a hearing held before the 
undersigned Member of the Board at the RO in November 2001.  
The veteran testified that, following his May 2000 surgery, 
his VA doctor had issued correspondence indicating that it 
would take a total of 5 months for him to recover.  The 
veteran stated that he could not recall when he had returned 
to work, but that it was several months after the surgery.  
He indicated that his ankle was in a plaster cast with 
crutches for 6 weeks following the surgery, following which 
it was immobilized by a boot resembling a ski boot for 
another 6 weeks.  He stated that, once the boot was taken 
off, he wore a soft ankle brace.  The veteran testified that 
he was in training for a new job, but following the surgery 
was not able to work for 4-5 months, until approximately 
October 2000.  

Submitted at the hearing was a private medical statement of a 
podiatrist, dated in November 2001.  The podiatrist stated 
that following ankle stabilization surgery, it was not 
uncommon for recovery to take 6-12 months.  This evidence was 
accompanied by a waiver of initial consideration of the 
evidence by the Regional Office.

IV.  Analysis

The Board initially notes that the threshold provisions of 38 
C.F.R. § 4.30(a)(1) have been met, in that the veteran had 
surgery which necessitated at least one month of 
convalescence.  Following the May 2, 2000, right ankle 
surgery, a temporary total rating was assigned from May 2, 
2000, through June 30, 2000, with the schedular 20 percent 
rating resuming on July 1, 2000.  In this case, the veteran 
claims that an extension beyond June 30, 2000, is 
appropriate.

The Board observes that a VA progress note dated June 14, 
2000, reflects that the veteran reported that he was feeling 
good and wanted to return to work.  At that time, he was 
given permission to return to work, spending 2 weeks on light 
duty and then returning to full duty.  Accordingly, the RO 
granted entitlement to a total temporary evaluation under 
38 C.F.R. § 4.30 until July 1, 2000.  

However, subsequent evidence suggests that a convalescence 
period beyond July 1, 2000, was necessary following the right 
ankle surgery.  Private medical records show that the veteran 
underwent physical therapy on the right ankle throughout July 
2000, due to complaints of ligament laxity and pain.  In the 
Board's view, the fact that the veteran continued in physical 
therapy through the end of July 2000 raises a question as to 
whether he was capable of returning to work before that date.  
Moreover, in a VA medical statement dated in July 2000, a 
doctor indicated that the veteran's ankle was casted for 2 
months following the surgery, or until approximately early 
July.  Therefore, it was largely immobilized during that 
period, and it appears reasonable to infer that, thereafter, 
physical therapy would be required to strengthen and 
stabilize the ankle.  

A physical therapy report dated on July 28, 2000, reflects 
that the veteran was discharged from physical therapy 
treatment, due to maximum potential being achieved.  That 
report indicates that the veteran complained of pain only 
intermittently, and only with excessive functional 
activities.  It also indicated that right ankle range of 
motion was within full and/or functional limits.  After July 
28, 2000, the record contains no indication that the veteran 
received any treatment or therapy for his right ankle during 
August 2000.  A VA examination report dated in September 2000 
revealed some complaints of pain and weakness and indicated 
that the only physical findings shown were puffiness and some 
limitation of motion.  A VA medical record dated in October 
2000 reflects that the veteran had no new complaints and 
reported having reduced pain.  Essentially, the clinical 
evidence reflects that convalescence, recovery, and therapy 
was largely accomplished during July 2000.

The Court has repeatedly established that the VA must make 
decisions based upon the record before us.  This concept was 
again noted when the Court addressed the issue of a 
convalescence rating.  The aforementioned medical records 
which address whether an extension should be granted favor 
the veteran, or at least create an approximate balance in the 
evidence.  Therefore, the Board resolves reasonable doubt in 
the veteran's favor, and grants the extension through July 
31, 2000.  In reaching this determination, we are guided by 
the Court's holding in the Felden precedent.  Convalescence 
is the stage of recovery following a surgical operation.  The 
word recovery means the act of regaining or returning to a 
normal or healthy state.  Convalescence does not require in-
house confinement.  Felden v. West, 11 Vet. App. 427, 430 
(1998).  In essence, the evidence reasonably indicates that, 
realistically, it was not until August 1, 2000, that the 
ankle recovered to the extent that the veteran was able to 
utilize it in conducting his daily activities.   

The Board has considered whether convalescence following 
right ankle surgery was required on or after August 1, 2000.  
The record contains a private medical statement of a 
podiatrist dated in November 2001, in which the podiatrist 
commented that, following ankle stabilization surgery, it is 
not uncommon for recovery to take 6-12 months.  While that 
may well be true, the opinion was stated only in general 
terms, and did not relate to the veteran's specific case and 
facts.  Therefore, that opinion does not provide a basis for 
extending the convalescence period beyond July 31, 2000.  

Also of record is an January 2001 VA medical statement in 
which the doctor stated that the veteran's post-surgical 
immobilization and follow-up physical therapy took 
approximately 5 months following the May 2000 surgery, and 
that his rehabilitation was considered complete in October 
2000.  This statement was authored by the same doctor who 
cleared the veteran to return to work in mid-June 2000.  
These two medical opinions are not contradictory.  They 
simply reflect that it was not until October 2000 that the 
ankle was considered completely recovered, but that, prior to 
that time, in fact as early as mid-June 2000, the doctor 
believed that the ankle had recovered to such an extent that 
the veteran was able to work and participate in his daily 
activities.  There is no indication, in the January 2001 
opinion, that the VA doctor changed his position as stated in 
the June 2000 VA progress note.  Accordingly, this evidence 
does not provide a basis for extending the convalescence 
period to or beyond the August 1, 2000, effective date for 
the return to the veteran's schedular rating.

Finally, the Board acknowledges that the veteran has 
testified to the effect that, following right ankle surgery, 
it was several months before he returned to work, and that he 
believed that his convalescence period should extent until 
approximately October 1, 2000.  However, it is well-
established that the veteran, as a layperson without medical 
training, is not qualified to render medical opinions, and 
his opinion is entitled to no weight or probative value on 
medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

The Board recognizes that the RO denied further convalescence 
benefits based upon the fact that the veteran was not 
discharged from the VAMC with a cast, as would justify a 
rating under 38 C.F.R. § 4.30(a)(3), and did not manifest 
severe postoperative residuals as listed in 38 C.F.R. § 
4.30(a)(2).  As noted above, the temporary total rating was 
apparently assigned under the authority of 38 C.F.R. 
§ 4.30(a)(1), which requires surgery necessitating at least 
one month of convalescence.  With all due respect for the 
RO's determination, we believe, in the exercise of our 
discretion, that the evidence of record is sufficient to 
warrant the extension of a temporary total disability rating 
under 38 C.F.R. § 4.30(b)(1), for one month, that is, until 
August 1, 2000.



ORDER

An extension of the veteran's previous temporary total rating 
for convalescence, until August 1, 2000, under the provisions 
of 38 C.F.R. § 4.30 is granted, subject to the statutes and 
regulations governing the award and disbursement of monetary 
benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

